IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 45908

STATE OF IDAHO,                                   )
                                                  )   Filed: February 13, 2019
       Plaintiff-Respondent,                      )
                                                  )   Karel A. Lehrman, Clerk
v.                                                )
                                                  )   THIS IS AN UNPUBLISHED
JAMES DON SETTLES, JR.,                           )   OPINION AND SHALL NOT
                                                  )   BE CITED AS AUTHORITY
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       James Don Settles, Jr. pleaded guilty to felony domestic violence, Idaho Code §§ 18-
918(2), 18-903(a). The district court imposed a unified eight-year sentence, with two years
determinate. The district court retained jurisdiction, and Settles was sent to participate in the
rider program. After Settles completed his rider, the district court relinquished jurisdiction.
Settles appeals, claiming that the district court erred by refusing to grant probation.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-

                                                  1
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Settles
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Settles argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Settles’ case. The record does not indicate that the district court
abused its discretion in sentencing. The order of the district court relinquishing jurisdiction and
Settles’ sentence are affirmed.




                                                   2